Citation Nr: 0327929	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-17 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for an 
innocently acquired psychiatric disorder.  A January 2000 
Board decision reopened the claim and remanded the case for 
further development.  

In February 2002, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which ...is subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary."  However, in the present case, the Board 
finds that a remand of this matter in accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) is not necessary because this 
decision effects a complete grant of the benefit sought on 
appeal and appellate review of this claim may be conducted 
without prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In a February 2001 decision, the RO denied the veteran's 
claim of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  In a 
September 2001 statement, the veteran's representative stated 
that the RO should reverse the February 2001 decision and 
grant a total rating due to individual unemployability.  The 
Board interprets this statement as a notice of disagreement 
with the February 2001 rating decision.  This matter is 
addressed in the remand portion of this decision.

In October 2003, the veteran's motion for advancement on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003) was granted.  

FINDING OF FACT

Schizophrenia first manifested in service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran's service medical records and service personnel 
records are associated with the claims folder.  The veteran 
was afforded VA examinations in December 2000 and June 2002 
to determine the nature and etiology of the claimed 
disability.  Pertinent VA treatment records and private 
medical records were obtained and associated with the claims 
folder.   

The veteran and his representative have been provided with a 
statement of the case and a supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  The RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The RO gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  The Board finds that the VA notified the veteran 
and the veteran's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
Board also notes that because this decision effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Factual Background

The veteran's service medical records are negative for a 
psychiatric disorder.  The veteran was treated in January 
1976 for a contusion of the right great toe.  He was excused 
from physical training that day and was instructed to take 
precautions when showering the next three days.  

The veteran service personnel/administrative records note 
numerous inservice counseling for various infractions, 
including disrespect to non-commissioned officers, poor 
attitude, hostility, absent from place of duty, and 
insubordination.  The veteran was discharged in May 1976 
after 14 months in the service due to these infractions and 
received a discharge under honorable conditions.  

The veteran was first hospitalized for psychiatric problems 
from August to September 1977.  The report from the 
hospitalization notes that the veteran was treated for 
psychosis with drug intoxication, habitual alcoholism, and 
adjustment reaction with adolescence.  The veteran eloped 
from that hospitalization and the discharge summary did not 
include a diagnosis.  

The veteran was hospitalized from January to February 1980.  
The veteran's parents reported that the veteran had been 
hearing voices since he returned from service in 1976.  They 
also gave a history of the veteran's inability to function in 
school from the first grade because of a behavior disorder 
and truancy.  He had a history of stealing and using street 
drugs.  His work history was also reported to have been 
unstable.  The diagnoses were schizophrenia, chronic 
undifferentiated type; sociopathic symptoms; and drug abuse.  
The veteran has had subsequent hospitalizations and treatment 
for schizophrenia.  

In a July 1983 letter, Robert Gould, L.I.C.S.W., and Leon 
Nathan, M.D. indicated that the veteran's difficulties began 
at age 12 and subsequent to these difficulties, the veteran 
was sent to a school for emotionally disturbed children but 
was sent home after three years because the school could not 
handle him.  They indicated that the veteran was discharged 
from service because of disciplinary problems, primarily 
illegal drug use; and, according to the veteran's parents, he 
began "talking crazy" in 1977.  The veteran was taking 
antipsychotic medication at the time.  

In a letter dated in October 1992, the veteran's psychiatrist 
stated that he elicited the veteran's medical history from 
the veteran and his mother.  They noted that when the veteran 
was in service a jack hammer fell on his toes necessitating 
45 days of sick leave.  During that time the veteran's mother 
noted that he developed auditory hallucinations and 
persecutory delusions.  The psychiatrist opined that the 
veteran's schizophrenia was precipitated by the inservice toe 
injury.  

In a letter dated in April 1993, the veteran's VA 
psychiatrist opined that the veteran's long-standing mental 
illness had begun in service as a reaction to injuring his 
big toe.  The psychiatrist stated that the veteran's fixation 
on this toe injury while in service interfered with the 
establishment of the true diagnosis, i.e., his mental 
condition.  

In a letter dated in October 1998, the veteran's VA 
psychiatrist again stated, based on the statements of the 
veteran and his mother, that the veteran's schizophrenia 
started three months into service when he had delusions and 
hallucinations during sick leave after being treated for a 
toe injury.  

In a letter dated in July 2000, the veteran's VA psychiatrist 
stated that the veteran remained unemployable.  

A VA examination was conducted in December 2000.  The 
examiner noted that the records indicated, and the veteran 
confirmed, that he had difficulty in school as an adolescent, 
and was arrested for various offenses.  He was also placed in 
a school for emotionally disturbed children.  The veteran 
denied substance abuse but the examiner noted that substance 
abuse was noted several times in the records.  The record 
also indicated that his parents had reported that the veteran 
had been hearing voices since 1976.  The examiner noted that 
the veteran is unemployable.  The examiner stated that the 
parent's claim that the veteran was hearing voices during 
service lends evidence to the proposition that the veteran's 
schizophrenia began in service.  The examiner also stated 
that the veteran's longstanding history of schizophrenia, 
independent substance abuse, and the circumstances 
surrounding his service discharge suggest the likelihood that 
his condition was incurred or at least aggravated by service.  

In a June 2002 addendum, the VA examiner who performed the 
December 2000 VA examination, indicated that he reviewed the 
three volumes of personal and administrative records.  The VA 
examiner noted that these records showed that the veteran was 
counseled on 20 occasions and he was given an article 15 
twice between July 1, 1975 and April 15, 1976.  The VA 
examiner noted that prior to that time, there were no 
negative reports for six months.  The VA examiner stated that 
the veteran entered service on January 9, 1975, and he 
apparently successfully completed his training.  He was also 
promoted to Private First Class (E-3).  The VA examiner 
pointed out that the records indicate that the veteran had 
problems prior to the military including being sent to a 
school for emotionally disturbed children and that the 
veteran had legal problems which he reported upon entry into 
the military.  The VA examiner indicated that the veteran had 
a period of about six months in the military in which no 
problems were noted.  The records show that after being 
assigned to Hawaii, the veteran's behavior dramatically 
declined leading to his separation from the military.  The VA 
examiner noted that in connection with an expedited discharge 
action on April 19, 1976, the veteran's commanding officer 
indicated that the veteran frequently allowed his 
uncontrollable temper to guide his actions and on many 
occasions, this had resulted in emotional outbursts.  The 
officer further noted that it was apparent that the veteran 
would never adapt socially and emotionally to the standard 
required of a soldier in the United States Army.  The VA 
examiner stated that this documents an emotional component to 
the veteran's behavior.  The VA examiner noted that the 
veteran was discharged from the military on May 7, 1976, and 
in August 1977, he was admitted to the Brockton VA hospital 
and he displayed behavior consistent with a diagnosis of 
schizophrenia.  The VA examiner stated that reports from the 
veteran's parents were consistent with the veteran's 
schizophrenic behavior following his military discharge and 
the diagnosis of schizophrenia has been well established.  
The VA examiner noted that the incident in which the 
veteran's toe was injured occurred six months after the 
behavior problems were documented and could not be considered 
a precipitating event.  The VA examiner noted that there is 
no documented incident to coincide with the problems noted.  
The VA examiner indicated that the veteran was, however, a 
poor historian, whose complaints continue to be medical in 
nature as opposed to any complaints of psychiatric symptoms.  
The VA examiner stated that the veteran clearly had 
difficulty with adjustment prior to the military, the veteran 
then had a successful period of adjustment in the military 
followed by a dramatic change in behavior, and he 
subsequently received the diagnosis of schizophrenia.  The VA 
examiner concluded that although no specific incident can be 
attached to the change in the veteran's behavior, the 
veteran's behavior leading to discharge was an early 
manifestation of the later diagnosis of schizophrenia and 
given the timing and sequence of events, that this condition 
was aggravated by military service.  

Analysis

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for schizophrenia.  There is competent 
medical evidence which establishes that the schizophrenia 
first manifested during the veteran's period of active 
service.  The December 2000 VA examination report indicates 
that the examiner noted that the record indicates that the 
veteran's parents had reported that the veteran had been 
hearing voices since 1976 and that the parent's claim that 
the veteran was hearing voices during service lends evidence 
to the proposition that the veteran's schizophrenia began in 
service.  The examiner also stated that the veteran's 
longstanding history of schizophrenia, independent substance 
abuse, and the circumstances surrounding his service 
discharge suggest the likelihood that his condition was 
incurred or at least aggravated by service.  

In a June 2002 addendum, the VA examiner concluded that the 
schizophrenia first manifested during the veteran's period of 
active service and the VA examiner pointed to the evidence of 
record which supports this conclusion and this evidence 
includes the service personnel records, the veteran's 
parents' report of the veteran's symptoms since service, and 
the diagnosis of schizophrenia 15 months after service.  In 
the June 2002 addendum, the VA examiner noted that the 
service personnel records showed that the veteran was 
counseled on 20 occasions and he was given an article 15 
twice between July 1, 1975 and April 15, 1976.  The VA 
examiner noted that prior to that time, there were no 
negative reports for six months.  The VA examiner stated that 
the veteran entered service on January 9, 1975 and he 
apparently successfully completed his training.  He was also 
promoted to Private First Class (E-3).  The VA examiner 
indicated that the veteran had a period of about six months 
in the military in which no problems were noted.  The records 
show that after being assigned to Hawaii, the veteran's 
behavior dramatically declined leading to his separation from 
the military.  The VA examiner noted that in connection with 
an expedited discharge action on April 19, 1976, the 
veteran's commanding officer indicated that the veteran 
frequently allowed his uncontrollable temper to guide his 
actions and on many occasions, this had resulted in emotional 
outbursts.  The officer further noted that it was apparent 
that the veteran would never adapt socially and emotionally 
to the standard required of a soldier in the United States 
Army.  The VA examiner stated that this documents an 
emotional component to the veteran's behavior.  

The VA examiner noted that the veteran was discharged from 
the military on May 7, 1976, and in August 1977, he was 
admitted to the Brockton VA hospital and he displayed 
behavior consistent with a diagnosis of schizophrenia.  The 
VA examiner stated that reports from the veteran's parents 
were consistent with the veteran's schizophrenia behavior 
following his military discharge and the diagnosis of 
schizophrenia has been well established.  The VA examiner 
stated that the veteran clearly had difficulty with 
adjustment prior to the military, the veteran then had a 
successful period of adjustment in the military followed by a 
dramatic change in behavior, and he subsequently received the 
diagnosis of schizophrenia.  The VA examiner concluded that 
although no specific incident can be attached to the change 
in the veteran's behavior, the veteran's behavior leading to 
discharge was an early manifestation of the later diagnosis 
of schizophrenia and given the timing and sequence of events, 
that this condition was aggravated by military service.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  The Board 
finds that the June 2002 medical opinion by the VA examiner 
to have great evidentiary weight.  The Board finds that the 
VA examiner, as a psychologist, has special knowledge in the 
field of psychology and is competent to render a medical 
opinion as to the etiology and onset of the schizophrenia.  
In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board also 
finds the June 2002 VA medical opinion to have great 
evidentiary weight because the VA examiner examined the 
veteran, reviewed the veteran's medical records and service 
records, was familiar with the veteran's medical history, and 
provided reasons and bases for his medical conclusions.  The 
VA examiner pointed to the evidence of record which supported 
his medical conclusion.  

Therefore, as the competent medical evidence of record 
demonstrates that the schizophrenia first manifested during 
the veteran's period of service, the Board finds that the 
credible and probative evidence in this case supports the 
veteran's claim, and a grant of service connection for 
schizophrenia is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Accordingly, service connection for schizophrenia 
is granted.


ORDER

Entitlement to service connection for schizophrenia is 
granted.


REMAND

As noted by the Board in the Introduction, in a February 2001 
decision, the RO denied the veteran's claim of entitlement to 
a total rating based upon individual unemployability due to 
service-connected disabilities.  In a September 2001 
statement, the veteran's representative stated that the RO 
should reverse the February 2001 decision and grant a total 
rating due to individual unemployability.  The Board 
interprets this statement as a notice of disagreement with 
the February 2001 rating decision.  

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to entitlement to a total rating based 
upon individual unemployability due to 
service-connected disabilities.  The 
veteran and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



